Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                        Nov 27 2013, 5:46 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                   GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   JOSEPH Y. HO
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

LARAYSHA WEBB,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )    No. 49A02-1304-CR-341
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Linda E. Brown, Judge
                             Cause No. 49F10-1204-CM-23289



                                       November 27, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Laraysha Webb challenges the sufficiency of evidence to support her conviction for

class C misdemeanor operating a vehicle without a license. Finding the evidence sufficient,

we affirm.

                              Facts and Procedural History

       On April 8, 2012, police were dispatched to an Indianapolis apartment complex to

address a physical fight between some women, possibly involving a firearm. When Officer

Daniel Kistner arrived on the scene, officers had already placed two women in handcuffs.

Shortly thereafter, Webb drove up next to Officer Kistner, exited her vehicle, and approached

the handcuffed women, one of whom was her mother. When Officer Kistner heard Webb

yell and use profanity, he instructed her to be quiet and to return to her vehicle and leave.

She refused to return to her vehicle, in which two small children were in the back seat. When

the officer asked to see her identification, she questioned why. She explained that she had a

license but did not have it with her because she had left home in a hurry. She gave the officer

her name and date of birth. Officer Kistner radioed her personal information to police

communications and discovered that her license status was “unlicensed out of Indiana and

Illinois.” Tr. at 16. He confirmed the information by running a Bureau of Motor Vehicles

(“BMV”) check on his squad car computer and arrested her at the scene.

       On April 11, 2012, the State charged Webb with class B misdemeanor disorderly

conduct and class C misdemeanor operating a vehicle without a license. At Webb’s bench

trial, the State introduced her BMV records, which showed that she had obtained an Indiana


                                              2
operator’s license three months after her arrest. The trial court found Webb not guilty of

disorderly conduct and guilty of operating without a license. Webb now appeals her

conviction. Additional facts will be provided as necessary.

                                  Discussion and Decision

       Webb challenges the sufficiency of evidence to support her conviction for operating a

vehicle without a license. When reviewing an insufficiency of evidence claim, we neither

reweigh evidence nor judge witness credibility. Baird v. State, 955 N.E.2d 8451, 847 (Ind.

Ct. App. 2011). Rather, we consider the evidence and reasonable inferences most favorable

to the judgment to determine whether a reasonable trier of fact could conclude that the

defendant was guilty beyond a reasonable doubt. Id. If there is substantial evidence of

probative value to support the conviction, we will affirm. Roush v. State, 875 N.E.2d 801,

810 (Ind. Ct. App. 2007).

       Indiana Code Section 9-24-18-1(a) (2010) states that a person “who knowingly or

intentionally operates a motor vehicle upon a highway and has never received a valid driving

license commits a Class C misdemeanor.” Subsection (e) states, “In a prosecution under this

section, the burden is on the defendant to prove by a preponderance of the evidence that the

defendant had been issued a driving license or permit that was valid at the time of the alleged

offense.”

       Although Webb concedes that she did not have an Indiana driver’s license at the time

of her alleged offense, she claims that she had a valid Illinois driver’s license and that the

evidence therefore was insufficient to support her conviction. As support for her argument,


                                              3
she cites her trial testimony and the information contained in the “Remarks” portion of her

BMV record. At trial, she testified that she had a valid Illinois driver’s license at the time of

her April 8, 2012 arrest and that she turned in her Illinois license when she obtained her

Indiana license three months after her arrest. Tr. at 23-24. However, her trial testimony was

controverted by evidence from Officer Kistner that according to a police communications

check on her license status, on April 8, 2012, Webb had neither an Indiana nor an Illinois

license. Id. at 16. During closing arguments, Webb’s counsel stated, “[I]t is true I did not

bring any paperwork showing she had an Illinois license.” Id. at 43. Counsel then explained

that he did not obtain the Illinois paperwork because he did not receive notice of the State’s

intent to introduce Webb’s BMV record until the morning of trial.

       Webb’s certified Indiana BMV record shows that she did not have a valid Indiana

license on the date of her offense. State’s Ex. 1. The BMV record also shows that on

February 24, 2011, Webb was cited for disregarding a traffic device, a seatbelt violation, and

driving with “NO LICENSE OR PERMIT IN POSSESSION.” Id. With respect to Webb’s

Indiana licensure, the BMV record shows that she sought and was eventually issued an

Indiana operator’s license on July 24, 2012. She does not dispute that she had never had an

Indiana license prior to or at the time of her alleged offense. However, she now relies on her

Indiana BMV record, not for what it indicates about her Indiana licensure status, but for what

it allegedly indicates concerning her Illinois licensure status. In other words, she asserts that

the “Remarks” section of her Indiana BMV record corroborates her testimony that she had a

valid Illinois license on the date of the offense.


                                               4
       The “Remarks” section contains seven entries, listed in reverse chronological order:

       ID card voluntarily surrendered on: 7/24/2012 6:43:22 PM

       Interim License Effective: 7/24/2012, Reason: NEW ISSUE DL, OUT-OF-
       STATE, Control #: 3186719, Expiration: 8/23/2012

       License Effective: 07/24/2012, Issue Operator, OPERATOR, Endorsements:
       None, Restrictions: None

       Interim License Effective: 6/7/2012, Reason: DUPLICATE ID, IN-STATE,
       Control #: 2925208, Expiration: 7/7/2012 1 [sic]

       Interim License Effective: 9/10/2011, Reason: DUPLICATE DL, IN-STATE,
       Control #: 1860868, Expiration: 10/10/2011

       License Effective 09/10/2011, Duplicate ID Card, REGULAR ID CARD,
       Endorsements: None, Restrictions: None

       License Effective: 01/02/2009, Issue ID Card, REGULAR ID CARD,
       Endorsements: None, Restrictions: None

Id. (emphasis added).

       Webb cites the phrase “Reason: NEW ISSUE DL, OUT-OF-STATE,” highlighted

above, as evidence that she had an Illinois driver’s license. We disagree based on the most

recent entry, which indicates that in exchange for her license she surrendered an ID card, not

an Illinois license, as she suggests. Simply put, the certified Indiana BMV record does not

corroborate her testimony that she had a valid Illinois driver’s license at all, let alone at the

time of her offense. Her self-serving testimony was not sufficient to carry her burden of

proving by a preponderance of evidence that she had a valid driver’s license. In contrast, the

State presented evidence that Webb did not have a license with her at the time of the offense;

that when the arresting officer radioed her name and birthdate to headquarters, police


                                               5
communications reported that she had no license in Indiana or Illinois; and that the BMV

record confirmed the information regarding Indiana licensure and said nothing regarding

Illinois licensure. Webb’s arguments on appeal are merely invitations to reweigh evidence

and judge witness credibility, which we may not do. Based on the foregoing, we conclude

that the evidence is sufficient to support Webb’s conviction. Accordingly, we affirm.

      Affirmed.

BARNES, J., and PYLE, J., concur.




                                            6